Exhibit 10.1

QC Holdings, Inc.

Long-Term Incentive Plan

The following is the structure for the QC Holdings, Inc. Long-Term Incentive
Plan for 2012 and successive years.

 

Covered Officers    All executive officers, other than the Chairman of the Board
and Chief Executive Officer and the Vice Chairman of the Board. Such other
officers as the Compensation Committee may designate at the time of each annual
grant of LTI Awards. LTI Awards    LTI Awards will consist of Performance Units,
comprising 75% of each LTI Award, and time-vested Restricted Stock Units,
comprising 25% of each LTI Award. Performance Period    Each Performance Period
will cover three calendar years. LTI Awards will be granted annually to the
Covered Officers, and earned/paid, at the end of three full calendar years.
E.g., 2012 LTI Awards will cover calendar years 2012 – 2014. Targeted $ Amount
of LTI Awards    The targeted dollar amount of LTI Awards will be set by the
Compensation Committee at the time of each LTI Award based on targeted long-term
incentive compensation for each Covered Officer for each year. Performance
Measure    The performance measure for the Performance Unit portion of each LTI
Award will be set by the Compensation Committee from time to time. The target or
goal for the performance measure will be set by the Compensation Committee
annually. The initial performance measure for the Performance Units will be
annual Return on Average Assets for the Performance Period. Performance Units
(75%) of LTI Award    $100 per Unit value, granted in whole Units only.
Threshold/Target/Maximum payout of the Performance Units will range between 50%
and 200% based on achievement of 80% - 120% of the targeted Performance Measure
(e.g. Return on Average Assets) for the Performance Period. Payout in cash at
end of the 3-year Performance Period based on actual Performance Measure
compared to the targeted Performance Measure. If 80% threshold performance is
not achieved, the Performance Units will lapse as of the end of the 3-year
Performance Period. 120% of targeted Performance Measure will result in 200%
maximum payout of Performance Units.

 

-1-



--------------------------------------------------------------------------------

Performance Units – Vesting and Change of Control Event   

Performance Units vest at end of the Performance Period subject to continued
employment by the Covered Officer throughout the Performance Period (i.e.,
3-year cliff vesting as of close of business on December 31 of the third year of
the Performance Period).

 

Performance Units vest upon a Change of Control Event, as defined in the 2004
Equity Incentive Plan. Performance Units will be paid upon a Change of Control
based on the pro rated amount thereof based on (i) passage of time for that
Performance Period, and (ii) achievement of targeted Performance Measure as of
the end of the most recent fiscal quarter prior to the Change of Control Event.
E.g., a Change of Control Event 18 months into a 3-year Performance Period
during which the Company has hit 100% of the targeted performance measure would
payout at 50% of the target amount of Performance Units. The Compensation
Committee shall compute the payout, if any, of the Performance Units upon a
Change of Control Event based on these two variables.

Restricted Stock Units (25%) of LTI Award   

Restricted Stock Units equal to 25% of the targeted total dollar amount of the
LTI Award for each Covered Officer, divided by the average weighted trailing
3-month stock price of QC Holdings Common Stock prior to the beginning of the
Performance Period (e.g. for the three months ended December 31, 2011 for the
2012 LTI Awards).

 

Payout of Restricted Stock Units will be made in cash at the end of the
Performance Period based on number of Restricted Stock Units times the average
weighted trailing 3-month stock price of QC Holdings Common Stock as of December
31 of the third year of the Performance Period.

Restricted Stock Units – Vesting and Change of Control Event   

Restricted Stock Units vest at end of the Performance Period subject to
continued employment by the Covered Officer throughout the Performance Period
(i.e., 3-year cliff vesting as of close of business on December 31 of the third
year of the Performance Period).

 

Restricted Stock Units constitute Restricted Stock Awards for purposes of the
2004 Equity Incentive Plan. Accordingly, Restricted Stock Units vest upon a
Change of Control Event, as defined in the 2004 Equity Incentive Plan.
Restricted Stock Units will be paid in cash upon the Change of Control Event
based on the number of Restricted Stock Units times the per share price paid for
the Common Stock in the Change of Control Event. If the Change of Control Event
does not entail the payment for Common Stock in cash or other consideration, the
Restricted Stock Units will be paid based on the number of Restricted Stock
Units times the average weighted trailing 3-month stock price of QC Holdings
Common Stock immediately prior to the Change of Control Event.

 

-2-



--------------------------------------------------------------------------------

Administration

  

LTI Awards will be made by the Compensation Committee pursuant to the terms of
the LTI Plan and, with respect to the Restricted Stock Units, the QC Holdings,
Inc. 2004 Equity Incentive Plan. Any conflict between the terms of the LTI Plan
and the 2004 Equity Incentive Plan will be resolved by the Compensation
Committee, with priority given to the terms of the LTI Plan.

 

The Compensation Committee retains the authority to interpret the terms of the
LTI Plan, to amend, modify or suspend the LTI Plan at any time, in its sole and
absolute discretion, and to modify, amend or adjust the Covered Officers, the
performance measure for future LTI Plan awards, and to make other adjustments to
LTI Plan awards as the Committee deems fair and equitable to adjust for any
events or circumstances that were not foreseen as of the date of each LTI Plan
award.

Timing of LTI Awards and Payouts   

LTI Awards will normally be made each February in conjunction with the
Compensation Committee review of financial and executive performance for the
prior calendar year.

 

LTI Award payouts, if any, will normally be made each February, commencing
February 2015 for the 2012 LTI Awards. Payout of Performance Units will be based
on actual performance of the Company during the Performance Period compared to
the targeted Performance Measures for the Performance Period. Payout of
Restricted Stock Units will be based on the market value of the QC Holdings
common stock as of the end of the Performance Period, as described above.

 

Cash payouts of both the Performance Units and the Restricted Stock Units will
be made promptly by the Company after the Compensation Committee has certified
LTI Award payouts for each Performance Period in accordance with normal payroll
and withholding practices of the Company.

 

-3-